Citation Nr: 0737409	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include a personality disorder and a cognitive 
disorder.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an initial compensable rating for 
service-connected residuals of a bilateral hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran had active service with the United States Air 
National Guard from October 2001 to June 2003.  He also had 
prior, and subsequent, reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO, in 
pertinent part, denied service connection for a psychiatric 
disability, to include a personality disorder and a cognitive 
disorder, and a back disability.  Additionally, the RO 
granted service connection, and assigned a noncompensable 
evaluation effective from July 2003, for residuals of a 
bilateral hernia repair.  

The issues of entitlement to service connection for a 
psychiatric disability, to include a personality disorder and 
a cognitive disorder, and a back disability are addressed in 
the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The veteran's bilateral hernia has not recurred.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the service-connected residuals of a bilateral hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), § 4.114, Diagnostic Code 7338 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2007).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In July 2003 in the present case, the veteran filed a claim 
for service connection for a bilateral hernia repair.  
Correspondence dated two days later in the same month 
informed the veteran of the type of evidence necessary to 
support this issue and explained that the RO would make 
reasonable efforts to help him obtain necessary pertinent 
evidence but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the correspondence informed him of his opportunity to submit 
"additional information and evidence" and "additional 
things."  

By the September 2003 rating action, the RO granted service 
connection for residuals of a bilateral hernia repair and 
assigned a noncompensable evaluation to this disability, 
effective from July 2003.  As the veteran's service 
connection claim has been substantiated, the Board finds that 
section 5103(a) notice has served its purpose, and its 
application is no longer required.  See Dingess/Hartman, 
19 Vet. App. at 490-491.  

Later in September 2003, the veteran filed a notice of 
disagreement with the noncompensable rating initially 
assigned to his service-connected residuals of a bilateral 
hernia repair.  In that document, he stated that he believed 
that a higher rating was warranted for his service-connected 
hernia disability.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (holding that, where there is no clearly expressed 
intent to limit the appeal, VA is required to consider 
entitlement to all available evaluations for that disorder).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2007).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2007).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In a September 2003 letter in the present case, the RO 
notified the veteran of the grant of service connection for 
residuals of a bilateral hernia repair as well as the 
assignment of a noncompensable rating, effective from July 
2003, for this disability.  In addition, the veteran was 
informed of the criteria pertinent to the assignment of a 
compensable rating, and effective date, for this disability 
as well as his appellate rights (including his right to 
representation).  See 38 U.S.C.A. § 5104 (West 2002) & 
38 C.F.R. § 3.103(b) (2007).  Furthermore, the statement of 
the case subsequently issued in December 2003 specifically 
set forth the criteria necessary for the grant of a 
compensable evaluation for the veteran's service-connected 
bilateral hernia disability, a discussion of the relevant 
evidence of record, as well as the reasons and bases for the 
denial of a compensable rating for this disorder.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of an initial compensable 
rating for his service-connected residuals of a bilateral 
hernia repair.  Dingess/Hartman, 19 Vet. App. at 491, 493, 
500-501.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
initial compensable rating claim on appeal.  The veteran has 
been accorded a pertinent VA examination.  

The Board acknowledges that, according to the report of the 
August 2003 VA general medical examination, the veteran 
stated that, just one week after that VA evaluation, he had 
an appointment with the surgeon who had conducted his 
bilateral inguinal hernia repairs.  Significantly, however, 
as the Board will discuss in the following decision, the 
August 2003 VA general medical examination reflected no 
evidence of a recurrence of the veteran's bilateral inguinal 
hernia.  Further, the claims folder contains no subsequent 
medical records reflecting treatment for a recurrence of such 
a disability.  Consequently, the Board finds that a remand to 
accord the RO, through the AMC, an opportunity to obtain 
records of treatment that the veteran received 
contemporaneous to the August 2003 VA general medical 
examination is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial compensable 
rating for his service-connected residuals of a bilateral 
hernia repair.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other evidence 
which has not been obtained.  Consequently, the Board will 
proceed to adjudicate the issue of entitlement to an initial 
compensable rating for the service-connected residuals of a 
bilateral hernia repair, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the September 2003 rating action, the 
RO granted service connection, and awarded a noncompensable 
evaluation effective from July 2003, for residuals of a 
bilateral hernia repair.  Service medical records indicate 
that, in December 2002, the veteran underwent a repair of 
bilateral direct inguinal hernias with Prolene double face 
mesh.  The veteran tolerated the procedure well and was 
transferred to the Recovery Room in satisfactory condition.  
Follow-up treatment sessions conducted in February 2003 
reflected the veteran's complaints of ongoing pain since the 
surgery but objective findings of healed incisions.  No 
recurrence of the hernia was shown.  This service-connected 
disability remains evaluated as noncompensably disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a noncompensable 
evaluation will be assigned with evidence of either a small 
reducible inguinal hernia without true hernia protrusion or a 
non-operated but remediable inguinal hernia.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2007).  A compensable rating 
of 10 percent requires evidence of post-operative recurrent 
inguinal hernia which is readily reducible and well-supported 
by a truss or belt.  Id.  The next higher evaluation of 
30 percent requires evidence of a small post-operative 
recurrent (or unoperated irremediable) inguinal hernia that 
is not well supported by a truss or is not readily reducible.  
Id.  The highest rating allowable pursuant to this Code, 
60 percent, requires evidence of a large post-operative 
recurrent inguinal hernia that is not well supported under 
ordinary conditions and that is not readily reducible when 
considered inoperable.  Id.  

A 10 percent rating will be added for bilateral involvement, 
provided the second hernia is compensable.  Specifically, the 
more severely disabling hernia will be evaluated, and a 
10 percent rating only will be added for the second hernia 
(as long as the latter is of compensable degree).  38 C.F.R. 
§ 4.114, Note following Diagnostic Code 7338 (2007).  

In the present case, the veteran has consistently asserted 
that a compensable rating is warranted for his 
service-connected residuals of a bilateral hernia repair.  In 
particular, he describes continued pain at the sites of both 
of the inguinal hernia repairs.  These lay statements 
concerning the veteran's service-connected hernia pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, such 
descriptions must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.  

At an August 2003 VA general medical examination, the veteran 
reiterated his complaints of constant pain at the sites of 
both inguinal hernia repairs since the surgery (including 
tender incisions and a pulling sensation under his scrotum 
upon lifting) but denied flare-ups and redness and warmth in 
his inguinal hernia area.  Importantly, the veteran admitted 
that the surgeon who conducted the operation concluded "that 
everything was normal."  A physical examination demonstrated 
the presence of two bilateral 6 centimeter incisions that 
were 3 millimeters wide with dark pink lines (which were 
darker than the surrounding skin), with intact sensation to 
monofilament of the right incision and no sensation to 
monofilament in the immediate area of the left incision.  
Additionally, the examiner found no bulging in the inguinal 
area with coughing or bearing down as well as no evidence of 
an indirect hernia through the scrotum with coughing or 
turning of the head.  The examiner diagnosed bilateral 
inguinal hernia pain with no evidence of recurrent hernias or 
indirect hernias.  

The claims folder contains no medical records reflecting 
treatment for a recurrence of the bilateral hernia after the 
August 2003 VA general medical examination.  Significantly, 
the totality of evidence of record clearly shows that the 
veteran's bilateral hernia has not recurred.  Without such 
evidence, a compensable rating for the veteran's 
service-connected residuals of a bilateral hernia repair 
cannot be awarded.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected residuals of a 
bilateral hernia repair have not resulted in marked 
interference with employment and have not required frequent 
periods of hospitalization.  While at the August 2003 VA 
general medical examination the veteran reiterated his 
complaints of pain in the area of the incisions, he denied 
experiencing any flare-ups of this service-connected 
disability.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected residuals of a bilateral hernia repair 
have resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected residuals of a bilateral hernia repair for 
any time during the current appeal.  


ORDER

An initial compensable rating for service-connected residuals 
of a bilateral hernia repair is denied.  


REMAND

Service Connection For A Psychiatric Disability, To Include A 
Personality Disorder And A Cognitive Disorder

According to a September 2002 service medical record, the 
veteran was treated for possible anxiety.  Also, a November 
2002 report indicates that the veteran had engaged in 
"certain unusual behavior," including repeated refusal to 
eat MREs or to drink water from "the water buffalo."  He 
complained of non-specific pain to doctors on several 
occasions, but the physicians were unable to find any medical 
bases for his complaints.  On a separate occasion, the 
veteran reported to an Army Combat Stress Unit doctor that he 
"was under too much stress and that he could no longer be 
trusted with a weapon" and that he was "afraid of what he 
might do to others."  According to a May 2003 report, an 
evaluation had resulted in diagnoses of a personality 
disorder no otherwise classified and a cognitive disorder not 
otherwise specified.  

Following a post-service VA mental disorders examination in 
August 2003, the examiner diagnosed, on Axis I, an adjustment 
disorder with disturbances in emotion and conduct (secondary 
to current financial, employment, and relationship problems) 
and, on Axis II, a moderately severe personality disorder 
with probable borderline and passive-aggressive aspects.  The 
Board acknowledges that the examiner expressed his opinions 
that the veteran's adjustment-related problems "can be most 
easily accounted for by rather chronic and severe alcohol 
abuse" and that the veteran's "current anxiety and 
depression appear to be the result of situational problems 
caused by substance abuse and the same marginal adjustment 
that marked his premilitary employment and academic history . 
. . [rather than] his military service."  However, the 
doctor also believed that the veteran's adjustment problems 
were "related to his perceived mistreatment in the 
military."  Importantly, further review of the examination 
report is unclear as to whether the examiner had access to, 
and an opportunity to review, the veteran's claims folder, 
including his service medical records contained therein.  

In light of the in-service, and post-service evidence of 
psychiatric problems, the Board concludes that a remand of 
the veteran's psychiatric claim is necessary.  On remand, the 
veteran should be accorded a current VA psychiatric 
examination to include an opinion from the examiner as to the 
nature, extent, and etiology of any chronic psychiatric 
disorder diagnosed on evaluation.  

Service Connection For A Back Disability

According to a June 1998 service medical record, the veteran 
reported at that time, or previously, receiving some type of 
compensation for an injury to his lower lumbar spine that had 
occurred six years prior to the service evaluation.  However, 
the veteran also stated that, at the time of the service 
evaluation, he was "in good health[, had] . . . had no 
further back problems[, and could] . . . fully do his job."  
(At National Guard enlistment examinations conducted in 
January 1995, January 1997, and May 2000, the veteran denied 
ever having experienced recurrent back pain or injury.)  
Subsequently, in June 2000, he was treated for severe acute 
lumbar back sprain with radiation into his right gluteal 
region after he had assisted in pulling a trailer by hand.  

The post-service VA general medical examination conducted in 
August 2003 demonstrated some limitation of motion of the 
veteran's lumbosacral spine as well as pain with palpation in 
the right lumbar muscles and right buttock.  X-rays taken of 
the veteran's lumbosacral spine at that time showed very 
minimal degenerative changes and mild right convex 
rotoscoliosis.  The examiner diagnosed back strain with 
residual chronic back pain.  Significantly, however, the 
examiner did not provide an opinion as to whether the 
in-service June 2000 injury to the veteran's back resulted 
in, or caused in any way, these post-service VA examination 
findings.  As such, the Board concludes that a remand of the 
veteran's back claim is necessary to accord the RO, through 
the AMC, an opportunity to obtain such evidence.  

Accordingly, further appellate consideration will be deferred 
and this portion of the case is REMANDED for the following 
actions:  

1.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed psychiatric 
disorder.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed psychiatric disorder(s) 
is(are) related to an event, injury, or 
disease in service, including the 
in-service findings of possible anxiety 
in September 2002 and unusual behavior 
in November 2002 as well as the 
diagnoses of a personality disorder no 
otherwise classified and a cognitive 
disorder not otherwise specified in May 
2003.  A complete rationale should be 
provided for all opinions expressed.  

2.  In addition, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any diagnosed 
back disabilities.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated tests, including X-rays, 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed back disorder(s) is(are) 
related to an event, injury, or disease 
in service, including the June 2000 
back injury.  A complete rationale 
should be provided for all opinions 
expressed.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues of entitlement to service 
connection for a psychiatric disability 
(to include a personality disorder and 
a cognitive disorder) and entitlement 
to service connection for a back 
disability.  If the decisions remain in 
any way adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

A veteran has the right to submit additional evidence and 
argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  



 Department of Veterans Affairs


